Memorandum Per Curiam.
The appellant here succeeded to all the rights which the Home Owners’ Loan Corporation obtained by entry of the final order. (Real Property Law, § 223; U. M. Realty & Imp. Co. v. Roth, 193 N. Y. 570, 576; 507 Madison Avenue Realty Co., Inc., v. Martin, 200 App. Div. 146.) No error in the proceedings prior to the entry of the final order was claimed by the tenant. The cause of action continued. (Real Property Law, § 223; Civ. Prac. Act, §§ 82, 192. See cases in Note, 149 A. L. R. 829.) The determination that the final order was in favor of the landlord could not be changed even by the justice who originally tried the proceeding. (Petsche v. MacDonald, 94 Misc. 655.)
The final order and order should be unanimously reversed on the law, with $30 costs to appellant, and motion to vacate original final order denied and motion to be substituted as the party landlord granted.
MacCrate, Smith and McCooey, JJ., concur.
Ordered accordingly.